Citation Nr: 1631837	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-29 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1971 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board remanded the case to the RO in June 2015.  In the prior remand, the Board referred the issue of entitlement to a rating in excess of 20 percent disabling for sacralization, L-5 with degenerative joint disease and degenerative disc disease to the RO.  It does not appear that the RO conducted development in regard to adjudication of this issue.  The issue is again referred to the RO for adjudication.  

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in October 2015.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed chronic obstructive pulmonary disease (COPD) is related to military service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection chronic obstructive pulmonary disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In regard to element (1), current disability, VA examination was conducted in April 1978.  X-ray of the chest revealed multiple calcified granulomata in the lung fields.  There was no reported diagnosis.  Private medical records that date between 2000 and 2009 show treatment for bronchitis.  A VA examination was conducted in February 2012.  The diagnoses included COPD and restrictive lung disease.  Thus, the first element is satisfied.  

In regard to element (2), in-service incurrence, the Veteran contends that his pulmonary condition is result of asbestos exposure on ships.  The military personnel records show that the Veteran served in naval yards as an aircraft mechanic and was stationed on the USS Saratoga.  Moreover, service treatment records (STRs) show that he was treated on occasion for coughs and chest pain.  Thus, the second element is also satisfied.  

In regard to element (3), causal relationship, the record contains opinions regarding the etiology of the Veteran's pulmonary disability.  The VA examiner that conducted the February 2012 examination in an October 2012 addendum explained that diagnostic testing was not indicative of asbestosis.  The only abnormality noted was granulomatouus calcification.  The examiner did not comment on the granulomatouus calcification.  In November 2015, the Veteran submitted a statement dated in October 2015 from his private physician.  This physician stated that the Veteran's COPD could be partially caused by asbestos exposure.  Although there are critical deficiencies in both medical opinions, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board 

finds that the third element is satisfied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As all three elements have been satisfied, the Board finds that service connection for COPD is warranted.  


ORDER

Service connection for COPD is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


